
	
		II
		110th CONGRESS
		1st Session
		S. 1798
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Bingaman (for
			 himself, Mrs. Hutchison,
			 Mr. Cornyn, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To establish grant programs to improve the health of
		  border area residents and for all hazards preparedness in the border area
		  including bioterrorism and infectious disease, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Security Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Border
			 areaThe term border
			 area has the meaning given the term United States-Mexico Border
			 Area in section 8 of the United States-Mexico Border Health Commission
			 Act (22 U.S.C.
			 290n–6).
			(2)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			3.Border health
			 grants
			(a)Eligible entity
			 definedIn this section, the
			 term eligible entity means a State, public institution of higher
			 education, local government, tribal government, nonprofit health organization,
			 trauma center, or community health center receiving assistance under
			 section
			 330 of the Public Health Service
			 Act (42
			 U.S.C. 254b), that is located in the border area.
			(b)AuthorizationFrom funds appropriated under subsection
			 (f), the Secretary, acting through the United States members of the United
			 States-Mexico Border Health Commission, shall award grants to eligible entities
			 to address priorities and recommendations to improve the health of border area
			 residents that are established by—
				(1)the United States members of the United
			 States-Mexico Border Health Commission;
				(2)the State border health offices; and
				(3)the Secretary.
				(c)ApplicationAn eligible entity that desires a grant
			 under subsection (b) shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
			(d)Use of
			 fundsAn eligible entity that
			 receives a grant under subsection (b) shall use the grant funds for—
				(1)programs relating to—
					(A)maternal and child health;
					(B)primary care and preventative
			 health;
					(C)public health and public health
			 infrastructure;
					(D)health promotion;
					(E)oral health;
					(F)behavioral and mental health;
					(G)substance abuse;
					(H)health conditions that have a high
			 prevalence in the border area;
					(I)medical and health services
			 research;
					(J)workforce training and development;
					(K)community health workers or
			 promotoras;
					(L)health care infrastructure problems in the
			 border area (including planning and construction grants);
					(M)health disparities in the border
			 area;
					(N)environmental health;
					(O)health education;
					(P)outreach and enrollment services with
			 respect to Federal programs (including programs authorized under titles XIX and
			 XXI of the Social Security Act
			 (42 U.S.C.
			 1396 and 1397aa));
					(Q)trauma care;
					(R)infectious
			 disease testing and monitoring;
					(S)health research
			 with an emphasis on infectious disease; and
					(T)cross-border
			 health surveillance; and
					(2)other programs determined appropriate by
			 the Secretary.
				(e)Supplement, not
			 supplantAmounts provided to
			 an eligible entity awarded a grant under subsection (b) shall be used to
			 supplement and not supplant other funds available to the eligible entity to
			 carry out the activities described in subsection (d).
			(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal year 2008 and each succeeding fiscal year.
			4.Grants for all hazards
			 preparedness in the border area including bioterrorism and infectious
			 disease
			(a)Eligible entity
			 definedIn this section, the
			 term eligible entity means a State, local government, tribal
			 government, trauma centers, regional trauma center coordinating entity, or
			 public health entity.
			(b)AuthorizationFrom funds appropriated under subsection
			 (e), the Secretary shall award grants to eligible entities for all hazards
			 preparedness in the border area including bioterrorism and infectious
			 disease.
			(c)ApplicationAn eligible entity that desires a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
			(d)Uses of
			 fundsAn eligible entity that
			 receives a grant under subsection (b) shall use the grant funds to, in
			 coordination with State and local all hazards programs—
				(1)develop and implement all hazards
			 preparedness plans and readiness assessments and purchase items necessary for
			 such plans;
				(2)coordinate all hazard and emergency
			 preparedness planning in the region;
				(3)improve infrastructure, including surge
			 capacity syndromic surveillance, laboratory capacity, and
			 isolation/decontamination capacity;
				(4)create a health alert network, including
			 risk communication and information dissemination;
				(5)educate and train clinicians,
			 epidemiologists, laboratories, and emergency personnel;
				(6)implement
			 electronic data systems to coordinate the triage, transportation, and treatment
			 of multi-casualty incident victims;
				(7)provide
			 infectious disease testing in the border area; and
				(8)carry out such other activities identified
			 by the Secretary, the United States-Mexico Border Health Commission, State and
			 local public health offices, and border health offices.
				(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each succeeding fiscal
			 year.
			5.United States-Mexico
			 Border Health Commission Act amendmentsThe United States-Mexico Border Health
			 Commission Act (22
			 U.S.C. 290n et seq.) is amended by adding at the end the
			 following:
			
				9.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this Act $10,000,000 for fiscal year
				2008 and such sums as may be necessary for each succeeding fiscal
				year.
				.
		6.Coordination of health
			 services and surveillanceThe
			 Secretary may coordinate with the Secretary of Homeland Security in
			 establishing a health alert system that—
			(1)alerts clinicians and public health
			 officials of emerging disease clusters and syndromes along the border area;
			 and
			(2)is alerted to signs of health threats,
			 disasters of mass scale, or bioterrorism along the border area.
			7.Binational health
			 infrastructure and health insurance
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall enter into a contract with the Institute of
			 Medicine for the conduct of a study concerning binational health infrastructure
			 (including trauma and emergency care) and health insurance efforts. In
			 conducting such study, the Institute shall solicit input from border health
			 experts and health insurance issuers.
			(b)ReportNot later than 1 year after the date on
			 which the Secretary of Health and Human Services enters into the contract under
			 subsection (a), the Institute of Medicine shall submit to the Secretary and the
			 appropriate committees of Congress a report concerning the study conducted
			 under such contract. Such report shall include the recommendations of the
			 Institute on ways to expand or improve binational health infrastructure and
			 health insurance efforts.
			8.Provision of
			 recommendations and advice to CongressSection 5 of the United States-Mexico Border
			 Health Commission Act (22 U.S.C. 290n–3) is amended by
			 adding at the end the following:
			
				(d)Providing
				advice and recommendations to CongressA member of the Commission, or an
				individual who is on the staff of the Commission, may at any time provide
				advice or recommendations to Congress concerning issues that are considered by
				the Commission. Such advice or recommendations may be provided whether or not a
				request for such is made by a member of Congress and regardless of whether the
				member or individual is authorized to provide such advice or recommendations by
				the Commission or any other Federal
				official.
				.
		
